                              Case 1:21-cv-00024-LY-ML Document 1-3 Filed 01/07/21 Page 1 of 3

JS 44 (Rev. 06117)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of p1eadins or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference ofthe United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                  DEFENDANTS

                      James Wan                                                                                             Bryan Collier
    (b)   County of Residence of First Listed Plaintiff                      Grimes                                County of Residence of First Listed Defendant
                            (EXCEPT IN US. PLAINTIFF CASES)                                                                               (IN US. PLAINTIFF CASES ONLY)
                                                                                                                   NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                              THE TRACT OF LAND INVOLVED.

    (c) Attomeys (Firm Name, Address, and Telephone Number)                                                         Attorneys (IfKnown)

                                                                                                                              1:21CV024 LV
II. BASIS OF JURISDICTION (Place an "X"inOneBoxOnly)                                                Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an T' in One Boxfor PlainIff
                                                                                                               (For Diversity Cases Only)                                                 and One Box for Defendant)
0   1   U.S. Government                      3   Federal Question                                                                       PTF              DEF                                             PTF      DEF
           Plaintiff                               (L's. Government Not a Party)                         Citizen ofThis State               0      1      0    1     Incorporated or Principal Place           0   4    3    4
                                                                                                                                                                        of Business In This State

0   2   U.S. Government                 0    4   Diversity                                               CitizenofAnotherState              0      2      0    2     IncorporatedandPrincipalPlace             0   5    0    5
           Defendant                               (Indicate Citizenship ofParties in Item III)                                                                         of Business In Another State

                                                                                                         Citizen or Subject of a             0     3      0    3     Foreign Nation                            0   6    0    6
                                                                                                           Foreign Country
IV. NATURE OF SUIT (Place an 'X" in One Box Only)                                                                                                         Click here for: Nature of Suit Code Descriptions.

0 110 Insurance                             PERSONAL INJURY                 PERSONAL INJURY               0   625 Drug Related Seizure             0    422 Appeal 28 USC 158            0 375 False Claims Act
0 120 Marine                           0 310 Airplane                   0   365 Personal Injury -                 of Property 21 USC 881           0    423 Withdrawal                   0 376 Qui Tam (31 USC
O 130 Miller Act                       0 315 Airplane Product                   Product Liability         0   690 Other                                     28 USC 157                         3729(a))
0 140 Negotiable Instrument                   Liability                 0   367 Health Card                                                                                              0 400 State Reapportionment
0 150 Recovery of Overpayment          0 320 Assault, Libel &                   Pharmaceutical                                                                                           O 410 Antitrust
      & Enforcement of Judgme.                Slander                           Personal Injury                                                    O 820 Copyrights                      0 430 Banks and Banking
3 151 Medicare Act                     0 330 Federal Employers'                 Product Liability                                                  0 830 Patent                          0 450 Commerce
O 152 Recovery of Defaulted                   Liability                 0   368 Asbestos Personal                                                  0 835 Patent - Abbreviated            0 460 Deportation
      Student Loans                    0 340 Marine                              Injury Product                                                           New Drug Application           0 470 Racketeer Influenced and
      (Excludes Veterans)              0 345 Marine Product                   Liability                                                             1 840 Trademark                            Corrupt Organizations
0 153 Recovery of Overpayment                 Liability                  PERSONAL PROPERTY                                                                                               0 480 Consumer Credit
      of Veteran's Benefits            0 350 Motor Vehicle              0 370 Other Fraud                 0   710 Fair Labor Standards             3861 HIA(1395t1)                      0 490 Cable/Sat TV
0 160 Stockholders' Suits              0 355 Motor Vehicle              0 371 Truth in Lending                  Act                                3 862 Black Lung (923)                0 850 Securities/Commodities/
0 190 Other Contract                         Product Liability          0   380 Other Personal            O 720 Labor/Management                   0 863 DIWC/DIWW (405(g))                      Exchange
O 195 Contract Product Liability       0 360 Other Personal                     Property Damage                 Relations                          O 864 SSID Title XVI                  0 890   Other Statutory Actions
0 196 Franchise                              Injury                     0   385 Property Damage           0 740 Railway Labor Act                  0    865 RSI (405(g))                 O 891   Agricultural Acts
                                       O 362 Personal Injury -                  Product Liability         0   751 Family and Medical                                                     0 893   Environmental Matters
                                                                                                                  Leave Act                                                              0 895   Freedom of Information
                                                                                                          O 790 Other Labor Litigation                                                            Act
0   210 Land Condemnation              0    440 Other Civil Rights          Habeas Corpus:                O 791 Employee Retirement                O 870 Taxes (U.S. Plaintiff           0   896 Arbitration
0   220 Foreclosure                    0    441 Voting                  0 463 Alien Detainee                    Income Security Act                      or Defendant)                   0   899 Administrative Procedure
0   230 Rent Lease & Ejeclinent        0    442 Employment              0 510 Motions to Vacate                                                    3 871 IRSThird Party                          Act/Review or Appeal of
0   240 Torts to Land                  0    443 Housing/                        Sentence                                                                 26 USC 7609                             Agency Decision
0   245 Tort Product Liability                 Accommodations               530 General                                                                                                  0   950 Constitutionality of
0   290 All Other Real Property        0    445 Amer. w/Disabilities    0   535 DeathPenalty                                                                                                     State Statutes
                                                Employment                  Other:
                                       0    446 Amer. w/Disabilities    0 540 Mandamus & Other                465 Other Immigration
                                                Other                   0 550 Civil Rights                        Actions
                                       0    448 Education               0 555 Prison Condition
                                                                        0 560 Civil Detainee -
                                                                                Conditions of
                                                                                Confmement

V. ORIGIN            (Place an   'T' in One Box Only)
Xl      Original          0   2 Removed from                 0    3    Remanded from                0   4 Reinstated or       0    5   Transferred from              0   6 Multidistrict            0    8   Multidistrict
        Proceeding                 State Court                         Appellate Court                    Reopened                     Another District                    Litigation -                      Litigation -
                                                                                                                                       (spec4f))                           Transfer                          Direct File
                                             Cite the U.S. Civil                     which                    (Do not cite jurisdictional statutes unless diversity):

VI. CAUSE OF ACTION IBrief description of cause

VII. REQUESTED IN                                 CHECK IF THIS ISA CLASS ACTION                              DEMAND $                                             CHECK YES only if demanded in complaint:
     COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                                                                                         JURY DEMAND:                0   Yes             No
VIII. RELATED CASE(S)
                                                 (See
      IF ANY                                                            JUDGE          _________________________DOCKET NUMBER
DATE                                                                        SIGNATURE OF ATTORNEY OF RECORD


FOR OFFICE USE ONLY
            100039491                                   $5.00                                                                                          Yeakel
    RECEIPi #                      AMOUNT                                       APPLYINGIFP                                        JUDGE                                    MAG. JUDGE             Lane
Case 1:21-cv-00024-LY-ML Document 1-3 Filed 01/07/21 Page 2 of 3




                 DUPLICATE


                 Court Name: TEXAS WESTERN
                 Division:      1



                 Receipt Number: 100039491
                 Cashier ID: ciames
                  Transaction Date: 01/07/2021
                 Payer Name: VICKIE H. WARR


                 WRIT OF HABEAS CORPUS
                      For: JAMES WARR
                      Amount:           $5.00


                 PAPER CHECK
                      Check/Money Order Num:    1575
                      Amt Tendered:     $5.00


                  Total Due:            $5.00
                  Total Tendered: $5.00
                  Change Amt:           $0.00


                  1   :21-CV-024-LY; WARR V. COLLIER;
                  FILING FEE FOR JAMES WARR
                                               .-..,                                            yrr                   -

  Vickie   Warr                                               J                                              .
                                                                  --:'.
  4002 Clinton Lane
( Lago Vista,   TX78645

                                                                                                   SJE PAID


                                                          /            IIIIIIII/iiIiIIIII
                                                                                            R2305H12776901


                                                   -; ¼
                                                                                  TT--
                                                                  ..          *             .
                                                                          A




                                          -
                                                          .
                                o1.
                                                                                                                  .
                                              .1100                       .:                             .




                                                                                                             ,.
                                                                                    .
                          .71         )                   .:
                                                                                                                          Case 1:21-cv-00024-LY-ML Document 1-3 Filed 01/07/21 Page 3 of 3




                                                                  ......
